EXHIBIT 10

The Brink’s Company

Richmond, Virginia

Pension Equalization Plan

as Amended and Restated Effective as of July 16, 2007

and approved by the Finance and Pension Committee on July 12, 2007

 

LOGO [g76669img001.jpg]



--------------------------------------------------------------------------------

THE BRINK’S COMPANY

PENSION EQUALIZATION PLAN

AS AMENDED AND RESTATED

EFFECTIVE AS OF JULY 16, 2007

Introduction

In August 1985 the Board of Directors of The Pittston Company (the “Company”)
adopted a Pension Equalization Plan (the “Equalization Plan”) to assure that the
aggregate pension benefits provided to employees covered by the
Pension-Retirement Plan of The Pittston Company and Its Subsidiaries (which
Plan, as now in effect and as hereafter amended, is hereinafter referred to as
the “Pension Plan”) would not be reduced as a result of limitations imposed
under Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”).
At its meeting in July 1989, the Board determined that the Equalization Plan
should be amended so as to provide, among other things, for the payment
thereunder of additional amounts equal to the benefits that would have been
payable under the Pension Plan in the absence of the then applicable annual
limit on compensation under Section 401(a)(17) of the Code. Pursuant to the
authority under the Equalization Plan, on July 7, 1994, the Pension Committee
further amended the Equalization Plan (i) to reflect the lower annual limit
imposed by the 1993 amendment of such Section 401(a)(17), and (ii) to assure
that such aggregate pension benefits will not be adversely affected by deferrals
made pursuant to the Key Employees’ Deferred Compensation Program of The
Pittston Company as originally approved by the shareholders of the Company on
May 1, 1992, or as subsequently amended (the “Deferral Program”). On
September 16, 1994, the Equalization Plan was further amended so as to provide
additional assurance to Participants and their beneficiaries that benefits under
the Equalization Plan will be paid to them in the event of a Change in Control
(as defined in the trust agreement dated as of December 1, 1997 between the
Company and The Chase Manhattan Bank (National

 

2



--------------------------------------------------------------------------------

Association) as trustee (the “Trust Agreement”)). On December 1, 1997, the
Pension Committee further amended the Equalization Plan to add a lump-sum
benefit payment option and to reflect the fact that benefits under such plan
will be paid from the trust established and made irrevocable pursuant to the
Trust Agreement. Effective January 1, 2005, the Equalization Plan is amended to
comply with the provisions of Code Section 409A and Treasury Regulations issued
thereunder. Each provision and term of the amendment should be interpreted
accordingly, but if any provision or term of such amendment would be prohibited
by or be inconsistent with Code Section 409A or would constitute a material
modification to the Equalization Plan, then such provision or term shall be
deemed to be reformed to comply with Code Section 409A or be ineffective to the
extent it results in a material modification to the Equalization Plan, without
affecting the remainder of such amendment. The amendments apply solely to
amounts accrued on and after January 1, 2005, and amounts that are not earned
and vested as of such date (the “Post-2004 Accrued Benefit”). Amounts accrued
prior to January 1, 2005, that are earned and vested as of December 31, 2004
(the “Pre-2005 Accrued Benefit”), shall remain subject to the terms of the
Equalization Plan as in effect prior to January 1, 2005.

Benefits under the Pension Plan were frozen effective December 31, 2005, and
such action froze benefits under the Equalization Plan.

Effective July 16, 2007, the Board replaced the Pension Committee under the
Equalization Plan with the Oversight Committee.

As a result of the amendments and action by the Board, the Equalization Plan
will read in its entirety as follows:

1. Definitions. As used herein:

 

3



--------------------------------------------------------------------------------

“Benefit Limitations” means the limitations, if any, on benefits payable to or
in respect of an employee under the Pension Plan (i) pursuant to Section 415 or
Section 401(a)(17) of the Code and any regulations promulgated with respect
thereto or (ii) resulting from any exclusion from Basic Earnings (as defined in
the Pension Plan) attributable to the deferral, pursuant to the Deferral
Program, by such employee of Cash Incentive Payments, Salary or Compensation (as
each such term is defined in the Deferral Program) otherwise payable currently.

“Participant” means any employee referred to in Section 2 hereof.

“Participating Company” means the Company and any subsidiary of the Company
which is a “participating company” under the Pension Plan, unless the Board
shall determine that such subsidiary shall not be a Participating Company
hereunder.

Except as herein otherwise provided, terms defined in the Pension Plan are used
herein with the meanings ascribed to them in said Plan.

2. Coverage. The Equalization Plan shall apply to or in respect of each employee
of any Participating Company whose benefits under the Pension Plan are limited
by the Benefit Limitations.

3. Benefits. Supplementing the benefits provided by the Pension Plan and subject
to all terms and conditions thereof not inconsistent herewith, each Participant
and his beneficiary or beneficiaries shall be paid under the Equalization Plan
such additional amounts as are equal to the benefits that would have been
payable under the Pension Plan in the absence of the Benefit Limitations
applicable to such Participant.

A Participant’s Pre-2005 Accrued Benefit payable under this Section 3 shall be
payable at the same time and in the same manner as the benefits payable to such
person under the Pension Plan; provided, however that, in accordance with the
following sentence, any Participant (employed by the Company on either a
full-time or part-time basis as of December 1, 1997) or, in the event of the

 

4



--------------------------------------------------------------------------------

Participant’s death, his or her beneficiary, entitled to benefits hereunder may
elect to receive the Actuarial Equivalent of the benefits due under this
Equalization Plan in a lump sum. In order to be effective, such election must be
filed with the Administrative Committee at least one year prior to the later of
(i) the effective date of retirement under the Pension Plan or (ii) September 1,
1999. In determining the amount of the lump-sum benefit to be paid, Actuarial
Equivalent shall have the same meaning as under the Pension Plan; provided,
however the interest rate used shall be the annual rate on 30-year Treasury
Securities as published by the Commissioner of the Treasury for the month prior
to the month in which the distribution is made and the mortality table used to
compute lump sum distributions under the Pension Plan.

A Participant shall be entitled to make a special election with respect to the
form of his Post-2004 Accrued Benefit payable under the Equalization Plan
provided that such election is made no later than December 31, 2005. A
Participant may elect to have such benefit paid in the form of a lump sum, a
single life annuity, a joint and 50% survivor annuity or a joint and 100%
survivor annuity. Any such election made in calendar year 2005 may not apply to
payments made in calendar year 2005. In addition, to the extent that a
Participant has in place an election to receive his benefit in the form of a
lump sum in accordance with the provisions of the Equalization Plan as in effect
on December 31, 2004, and no election is made under this paragraph, then such
prior election shall be deemed to be an election to receive the Participant’s
Post-2004 Accrued Benefit in a lump sum.

The following provisions shall apply with respect to a Participant’s Post-2004
Accrued Benefit to the extent a Participant (i) does not have a valid election
in effect in accordance with the preceding paragraph or (ii) chooses to change a
previous election. A Participant may elect to have his Post-2004 Accrued Benefit
under the Equalization Plan paid in the form of a lump sum, a single life

 

5



--------------------------------------------------------------------------------

annuity, a joint and 50% survivor annuity or a joint and 100% survivor annuity,
all of which shall be Actuarially Equivalent and determined using the actuarial
assumptions and methods described in and used for calculations by the Pension
Plan. A Participant may make a subsequent election to change the form in which
his Post-2004 Accrued Benefit shall be paid by submitting a new election in
writing to the Administrative Committee. Such election may not take effect until
at least twelve (12) months after the date on which the election is made and the
payment with respect to which such election is made must be deferred for a
period not less than five (5) years from the date the payment would otherwise be
made. For purposes of this election, the payments under the annuity forms of
payment are deemed to be a single payment.

Payment of a Participant’s Post-2004 Accrued Benefit may commence no earlier
than the first day of the month following the six-month anniversary of his
termination of employment from the Company. If benefits are scheduled to be paid
in the form of an annuity, then the monthly payments that would otherwise be
paid prior to such date shall be accumulated and paid in a single payment on
such date.

Unless the Administrative Committee otherwise determines upon request of a
Participant, the beneficiary or beneficiaries of such Participant under the
Pension Plan shall also be his beneficiary or beneficiaries under the
Equalization Plan.

4. Administration. The Equalization Plan shall be administered by the
Administrative Committee (subject to such directions as the Oversight Committee
may determine to be appropriate) substantially in accordance with the comparable
procedures and rules applicable to the Administrative Committee which
administers the Pension Plan, including establishing and maintaining a claims
procedure (similar to the claims procedure under the Pension Plan) pursuant to
which any Participant or beneficiary under the

 

6



--------------------------------------------------------------------------------

Equalization Plan whose claim for benefits under the Equalization Plan has been
denied shall be given (i) notice in writing of such denial, including the
reasons therefor, and (ii) a reasonable opportunity to have a full review of
such denial. Notwithstanding any other provision of the Equalization Plan the
Administrative Committee shall have full authority (i) in its sole discretion to
determine the amounts payable under the Equalization Plan and the time of any
such payments so as to conform with the intent as well as the terms of the
Equalization Plan, (ii) to construe any of the provisions of the Equalization
Plan and (iii) to adopt rules and regulations for the implementation of such
provisions. The Oversight Committee shall establish investment policies and
objectives applicable to the assets of the Trust, which it may delegate to other
persons as it deems appropriate.

5. Amendment and Termination. The Equalization Plan may at any time be amended
or terminated by the Board or the Oversight Committee, provided that no such
amendment or termination of the Equalization Plan shall adversely affect the
benefits accrued or payable hereunder or under the Trust Agreement on account of
any Participant (or any beneficiary) in respect of service rendered prior to
such amendment or termination. The Company’s Administrative Committee may take
any and all actions necessary to ensure that the applicable portions of the
Equalization Plan and the benefits accrued thereunder after December 31, 2004,
satisfy the American Jobs Creation Act of 2004 and the regulatory guidance
promulgated thereunder, and may take all such actions retroactively,
notwithstanding any Equalization Plan provisions to the contrary, provided,
however, that no such actions may be effective before November 18, 2004.

6. Assignability. No right to payment or any other interest under the
Equalization Plan shall be assignable or subject to attachment, execution or
levy of any kind; provided that a portion of the benefits of a Participant who
is in pay status (or a portion of

 

7



--------------------------------------------------------------------------------

the Equalization Plan’s death benefit) may be paid to a Participant’s former
spouse pursuant to the provisions of a domestic relations order governing the
division of marital assets, entered by a court of competent jurisdiction. Such
order may not provide for a distribution of benefits not otherwise provided for
under the Equalization Plan.

7. No Employment Rights. Nothing in the Equalization Plan shall be construed as
giving any Participant the right to be retained in-the service of any
Participating Company or as interfering with the right of any such Company to
discharge any Participant at any time without regard to the effect which such
discharge shall have upon his rights or potential rights, if any, under the
Equalization Plan.

8. Funding. The obligations of any Participating Company under the Equalization
Plan shall not be funded in any manner for purposes of the Code or ERISA.
However, it is intended that benefits will be paid from the trust established
pursuant to the Trust Agreement. The establishment and funding of the trust
established under the Trust Agreement shall not be deemed to relieve the Company
of its obligations under the Equalization Plan to Participants and beneficiaries
except pro tanto to the extent that amounts in respect thereof are paid under
such Trust Agreement to such Participants and beneficiaries. The establishment
and funding of such trust shall not of itself be deemed to increase the amount
of benefits to which any Participant or beneficiary shall have become entitled
under the Equalization Plan.

9. Enforceability. In addition to all other rights under applicable law, any
individual who shall be a Participant or beneficiary or the trustee under the
Trust Agreement shall have the right to bring an action, either individually or
on behalf of all Participants and beneficiaries, to enforce the provisions of
this Equalization Plan and/or the Trust Agreement (including, but not limited
to,

 

8



--------------------------------------------------------------------------------

enforcement of the funding required under the Trust Agreement) by seeking
injunctive relief and/or damages, and the Company shall be obligated to pay or
reimburse each such Participant or beneficiary who shall prevail, or the Trustee
under the Trust Agreement, whether or not it prevails, in whole or in
substantial part, for all reasonable expenses, including attorney’s fees, in
connection with such action.

10. Agreements with Participants. The Company shall enter into an agreement with
each Participant incorporating the provisions of the Equalization Plan and
containing such other provisions, consistent with the Equalization Plan, as may
be mutually acceptable.

11. Successors. The Equalization Plan shall inure to the benefit of and be
binding upon the Company and its successors (including, without limitation, each
person or group referred to in the definition of Change in Control (in the Trust
Agreement) and each affiliate of such person or group). Each such successor
shall be obligated to enter into an agreement with each Participant, in form and
substance satisfactory to such Participant, by which such successor shall
expressly assume and agree to perform its obligations under the Equalization
Plan in the same manner and to the same extent as the Company would be required
to perform if no succession had taken place. The Company shall cause each such
successor to comply with its obligations to enter into such agreement.

12. Governing Law. This Equalization Plan and all actions taken hereunder shall
be governed by and construed in accordance with the laws of the Commonwealth of
Virginia.

As amended as of July 16, 2007

Effective as of July 16, 2007

 

9